Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 11, 2017

The Court of Appeals hereby passes the following order:

A17D0395. LEROY BANKS, III v. THE STATE.

      On February 9, 2017, the trial court entered an order revoking three years of
the probation of Leroy Banks, III. On April 11, 2017, Banks filed this application for
discretionary appeal seeking review of the revocation order. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). This application, filed 61 days after entry of the challenged order,
is untimely and is therefore DISMISSED for lack of jurisdiction.
      Although Banks has filed a motion to compel the state to produce certain
documents he claims are valuable to the development of his “claims on appeal,” his
failure to perfect jurisdiction renders his motion moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/11/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.